Proceeding under Section 913 of the Revenue Act, G.S., 105-242, to garnishee bank account belonging to delinquent taxpayer.
It is alleged that on 26 March, 1946, the Commissioner of Revenue served notice of garnishment, and attached funds in the Bank of French Broad belonging to L. L. McLean, for delinquent Schedule "B" taxes amounting to $18,127.50 for period from 6-1-42 to 4-12-45 — Sec. 115: Horse and Mule Audit.
Thereafter, on 5 April, 1946, the Bank of French Broad filed with the Commissioner of Revenue "Report and Answer," alleging that both the tax against the taxpayer and the garnishment against the Bank of French Broad were unconstitutional. Within ten days from receipt of this report and answer, the Commissioner of Revenue sent to the garnishee statement of his objections, and at the same time transmitted to the Superior Court of Madison County copy of all the proceedings.
The matter was heard at the October Term, 1946, Madison Superior Court, upon motion by taxpayer and garnishee to dismiss the proceeding for that no notice had been served on the taxpayer.
Thereupon, "the proceeding, in so far as said papers on file herein constitute a proceeding" was dismissed for want of jurisdiction.
From this ruling, both the taxpayer and the garnishee bank gave notice of appeal.
If the Superior Court had no jurisdiction in the premises, we are likewise without authority to entertain the appeal. Gordon v. Sanderson,83 N.C. 1; S. v. Miller, 225 N.C. 213, 34 S.E.2d 143. Jurisdiction is essential to a valid proceeding. Cannon v. Cannon, 226 N.C. 634; Shepardv. Leonard, 223 N.C. 110, 25 S.E.2d 445; S. v. DeBerry, 224 N.C. 834,32 S.E.2d 617; Stancill v. Gay, 92 N.C. 462. But however this may be, neither the garnishee nor the garnishee nor the alleged delinquent taxpayer is the "party aggrieved," G.S., 1-271, by the dismissal of the proceeding, within the meaning of the appeal statute. McIntosh on Procedure, 767. No rights have been adjudicated, and *Page 203 
neither appellant has been hurt by the judgment. Both have "jumped before they were spurred" by any action of the court. Starnes v. Tyson,226 N.C. 395, 38 S.E.2d 211; Yadkin County v. High Point, 219 N.C. 94,13 S.E.2d 71. The status quo ante remains undisturbed.
Moreover, the judgment of dismissal was invited by the appellants. They are in no position to complain. Dillon v. Wentz, ante, 117; Carruthers v.R. R., 218 N.C. 377, 11 S.E.2d 157; Kelly v. Traction Co., 132 N.C. 368,43 S.E. 923; Buie v. Buie, 24 N.C. 87.
Appeal dismissed.